Pine, J. (dissenting).
We respectfully dissent from the part of the majority’s decision that approved the granting of interest on the award of future damages.
On March 9, 1989, the court granted partial summary judgment to plaintiff on liability in this personal injury action and the matter proceeded to trial on the issue of damages. On February 14, 1991, the jury returned a verdict awarding *234plaintiff $2,501,311, which included an award of $2,226,000 for future damages from February 14, 1991 for a period of 35 years. By judgment dated August 3, 1992, the court discounted the award of future damages to arrive at a present value of $848,652.54. In addition to providing for payment of the award for future damages in periodic installments, the judgment provides for payment of interest on the $848,652.54 award for future damages from March 9, 1989, the date that partial summary judgment was granted on liability.
The court erroneously granted interest on the award for future damages from March 9, 1989. Interest is "the cost of having the use of another person’s money for a specified period [citation omitted]. It is intended to indemnify successful plaintiffs 'for the nonpayment of what is due to them’ ” (Love v State of New York, 78 NY2d 540, 544, quoting Trimboli v Scarpaci Funeral Home, 37 AD2d 386, 389, affd on opn below 30 NY2d 687). When the jury determined damages by their verdict on February 14, 1991, they determined the amount of future damages from that date. Until that date, defendant did not have the use of money to which plaintiff was entitled. Thus, plaintiff was not entitled to interest on that award from March 9, 1989.
Further, as indicated by the Court of Appeals in Milbrandt v Green Refractories Co. (79 NY2d 26, 35), where the award for future damages is discounted only to the date of the verdict fixing the amount of future damages, the addition of interest from an earlier date results in "a windfall for plaintiff and a punitive sanction on defendant”.
Green, J. P., and Lawton, J., concur with Boehm, J.; Pine, J., dissents in part in a separate opinion in which Boomer, J., concurs.
Judgment modified, on the law, and as modified, affirmed, without costs, in accordance with the opinion by Boehm, J.